DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 15/228,077, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  The application does not support first applying heat to the first build plate during an initial portion of a print job and then turning off the heat as in claim 20.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 16 and 17 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. 
Claim 3 recites a method further to that of claim 1 but the claim is devoid of any further process or structural limitation beyond a “determining” step. This judicial exception is not integrated into a practical application because the claim requires determining a location but does not perform any functions that could not be practically performed in the mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “determining” cannot be considered an inventive concept particularly wherein there is no structure or actual step beyond a cognitive step associated with the term. There are no additional components in the claim that are not already required in claim 1.  Determining is equivalent to gathering data, and though gathering data itself is not generally considered to be significantly more than an abstract idea (MPEP 2106.05(g) and (d)), claim 1, comparatively, meets the requirements of 101 because, as per MPEP 2106.05(b) the system being claimed is a “particular machine” wherein the build plate is specifically configured and carries out a particular function.  
Claims 16 and 17 are rejected in the same manner – in this case, the term “detecting” is broad and nothing beyond a further cognitive step.  It is particularly noted that claim 17 requires “scanning” but this could likewise be performed mentally (i.e. scanning visually).  The rejection would be overcome with the inclusion, for example, of an actual scanning mechanism.  It is noted particularly that the “scanning” is merely a data gathering step in this case and does not concretely affect the process or structure as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The application does not support first applying heat to the first build plate during an initial portion of a print job and then turning off the heat as required in claim 20.  It is noted that the application does teach that heat may be applied at the beginning of a print job and then turned off after anchors have been positioned, but the specification does NOT teach that specifically the build plate can be heated and then the heat turned off.  The applicants fail to note where the heaters are but broadly teach that the chamber is heated or unheated, but the specific details of the claim are not taught in the application as filed (or the parent).  It is further noted that the specification broadly teaches that the heat is turned off at some point after the anchors are set but there is no further direction on what support applicants have to further modify this claim.

Claim 5 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for turning off heat, does not reasonably provide enablement for an unheated chamber.  The specification does not enable any person skilled in the art to which it 
It is noted that the specification includes the literal support for the claimed matter, but one of ordinary skill (in regard to the Wands factors of the state of the prior art and level of one of ordinary skill) understands that the extrusion process involves heat applied to one or more elements of a build apparatus – the claim is very broad therefore that any heat applied could be construed to enable a heated chamber.  
The specification does provide details of the apparatus that include a heated build plate and/or a heated extruder.  It is not clear how these elements can be heated without heating the chamber.  The specification does not provide further guidance on the exact location of the chamber versus the build plate and/or the extrusion nozzle, at least one of these elements would be understood per the state of the prior art to be within the chamber.  Applicants provide no specific examples of a chamber or further guidance as to how a chamber is unheated, besides a simple statement that an unheated chamber is operable.  
Overall, it would be an undue burden to determine how the claimed process could be carried out in an unheated chamber wherein neither the build plate or extrusion nozzle is heated.  It is further noted that even if the extrusion nozzle were outside of the chamber – the input of heated material into the chamber would constitute a heating of the chamber.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 5-8, 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the claim requires that the upper hole portion “corresponds” to the nozzle orifice size – but there is no specific limitation or definition of what the “correspondence” must be.
Regarding claim 3, the claim requires a further mental step and therefore the metes and bounds of what process step is actually required is not clear.
Regarding claim 5, the claim requires that the process is performed “without a heated build chamber”.  The claim includes that the process is performed without a chamber or within a chamber that is not heated.  But further, the metes and bounds of “unheated” are not clear, particularly within the context of the specification.  Embodiments include wherein the extruder is heated and the build plate   
Regarding claims 6 and 7, the claims requires specific compounds “material”.  The claims would be clearer if they were to require acrylonitrile butadiene styrene polymer and polylactic acid polymer versus inclusion of the word “material” because it is not clear how/if the word ‘material’ further modifies the specifically claimed compounds.
Regarding claim 8, the claim requires a “stereolithography build material”, but the metes and bounds of such a material are not clearly defined either in the specification or the art.  The generic phrase actually further includes currently unknown materials further confusing the scope.
Regarding claims 16 and 18, the claims is indefinite because there are no metes and bounds on “detecting” or “analyzing” and also the claim is based on a mental step.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN203779872 (Eng mach translation).
	‘872 teaches a method comprising:
- providing a hold build plate apparatus, comprising a first build plate adapted to support a printed object during a 3D print job, see Figs. 1-3 particularly and related text, wherein the first build plate comprises a plurality of anchor holes spaced apart through the plate, the holes spaced apart throughout the build plate, extending from the top to the bottom surface as depicted in the figures; in regard to the hole having a top and bottom hole portion, as per Fig. 2, the holes have a bottom chamfer hole portion that is larger than the top, 
- it is not explicitly stated, but because ‘872 teaches building an object, it is understood that the positions of the anchors is determined – the step is in any case a mental step and understood as completed by the same steps in the prior art,
- causing a 3D printer to extrude building material into the anchor holes, see Fig. 3 and
- as per Fig. 3, the anchor hole material is connected to the further material that is a bottom layer of the build.
	Regarding claim 2, wherein the correspondence of the holes to the nozzle, the nozzle size is understood to correspond.
Regarding claim 3, the step is considered a mental step but wherein the prior art teaches forming the build plate with holes, it is understood that some type of model that includes data is used to form the build plate (i.e. blueprint or schematic).
	Regarding claim 4, as per Fig. 3, the material goes into the holes as depicted – it is understood that at least the anchor holes around the perimeter of the object have material in them.  As per MPEP 2144.01, it is proper to take into account both explicit and implicit teachings in the prior art.
	Regarding claim 9, the method further includes removing the printed object from the build plate by cutting the anchor member and cleaning the anchor holes, see 2nd to last paragraph.  Wherein the language is not specifically clear as to whether the anchor member is cut it is impliedly taught that the anchor would be cut in some fashion from the plate and the rest of the material pushed out to clean the plate.
	Regarding claims 16 and 18, wherein the step of detecting is a mental step, since ‘872 teaches a build process it is understood that such a taken is taken in the process.
	Regarding claim 19, as per Fig. 3 the material is extruded into holes directly under the printed object as part of the build process.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN203779872 (Eng mach translation).
	Regarding claim 4, whereas the depiction of the fabrication is a side view as per Fig. 3, it would be obvious to perform the process of ‘872 wherein the anchors are connected to the printed object around the perimeter and to connect the object the anchors as the intent of the teachings is to secure the object (see second to last paragraph of the translation).
	Regarding claims 6, 7 and 8, the teachings are silent on the material applied, but examiner takes Official notice that the claimed material are well known materials for 3D builds using extrusion; as per MPEP 2144.07, the selection of a known material for its intended use supports a case of prima facia obviousness without a showing of criticality.
	Regarding claim 10, the teachings are silent on a material for a build plate, but as per claim 6 above, the claimed materials are well known build plate materials and the 
	Regarding claim 20, examiner takes Official Notice that heated build plates are well known in the art.  The claim requires turning the heat on – it is understood that per the art the heater would be turned off at some point after the anchor material has been formed in the anchor holes (i.e. prior to removal of the object).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN203779872 (Eng mach translation) in view of Swanson (2010/0283172) 
The teachings of ‘872 are described above, the teachings include an extruder and the claimed build plate, but are silent on any (unheated) chamber.  
Swanson teaches that a build chamber is desirably heated to an elevated temperature or, as impliedly taught, unheated, to carry out an extrusion process.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the unheated chamber of Swanson to carry out the build process of ‘872 as ‘872 is silent on any chamber and Swanson teaches a viable chamber and the chamber does not specifically require heating.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN203779872 (Eng mach translation) in view of Pax (2012/0189729).
The teachings of ‘872 are described above, the teachings include an extruder and the claimed build plate, but are silent on any (unheated) chamber.  
Pax teaches that a build chamber is operable unheated, see Fig. 1 and related text – wherein build chamber 114 does not include any heaters.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the unheated chamber of Pax in the method of ‘872 as Pax teaches that it is operable to heat the extrusion nozzle and not the chamber (see chamber as depicted does not include a heater other than on extrusion nozzle).  

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN203779872 (Eng mach translation) in view of Scott (2011/0241947).
Regarding claim 11, the teachings of ‘872 are described above, the teachings include only one build plate, but are largely silent on any elements of the build apparatus other than the extruder and the build plate.
Scott teaches that it is operable to include multiple build plates, see Fig. 2 and related text (100 is first build plate and 40 is second), as part of a 3D building structure.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a second build plate in the apparatus and method of using of ‘872 as Scott teaches that multiple build plates are operable wherein a second build plate supports a first.  
Regarding claims 10, 12 and 13 – Scott teaches that the selection of a material for build plates includes plates of copper [0031] and stainless steel [0065-68] and teaches that the underlying material is operably chosen for conductivity and for properties of not sticking to the build plate.  Therefore to choose a metal and select different materials is generally taught by Scott and to apply this teaching to the plate 
Regarding claim 14, the second build plate of Scott is the build platform.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN203779872 (Eng mach translation) in view of Elliott (2016/0144563).
The teachings of ‘872 are described above, the teachings do not include any raised features on the surface of the build plate.
Elliott teaches that an operable build plate would include raised and/or lowered features [0030].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include raised features in the build plate of ‘872 as Elliott taches that an operable build plate includes such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715